Citation Nr: 0311886	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,660, to include the 
question of whether the indebtedness was properly created.  

(The issue of entitlement to an increased rating for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling, is the subject of a separate decision 
of the Board.)   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired in September 1994 after serving over 
20 years on active duty.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2001 decision of the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Los Angeles, California, which 
denied a waiver of overpayment in the amount of $3,660 for 
compensation benefits.  

On May 21, 2002, the veteran testified at a hearing before 
the undersigned, who was designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c)(e)(1) (West 
2002).  

This case has been advanced on the docket due to 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).  


REMAND

This appeal is not yet ready for appellate review.  The 
veteran has questioned the creation of this debt.  In his 
notice of disagreement (NOD) received by VA in August 2001, 
he indicated that the amount attributed to him in debt was 
not the amount that he was paid and that the amount from 
March 1998 to November 1998 and other dates were incorrect 
amounts.  The veteran was initially paid at a 10 percent rate 
and his disability rating has been increased since that time.  
He was concurrently paid retirement benefits at that time.  
It is not clear to the Board from the record how his debt was 
calculated.  As the calculation of the debt is unclear to the 
Board and the veteran has challenged its creation, the case 
must be remanded for preparation of an audit showing how much 
was paid to the veteran and when. 

As has been held by the United States Court of Appeals for 
Veterans Claims (Court), when an appellant in a claim for 
waiver of recovery of an overpayment challenges the validity 
of the underlying debt, VA must adjudicate the question of 
the validity of the indebtedness.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Therefore, the RO must initially make 
a determination as to whether the indebtedness attributed to 
the veteran is proper. 

This case is REMANDED to the RO for the following:

1.  Perform an audit on the debt in 
question.  The audit should show the 
amounts paid to the veteran and when, and 
any amounts waived, or subsequently 
withheld from his retirement.  After the 
audit is prepared, adjudicate the 
validity of the creation of the 
appellant's debt, and notify him of the 
determination, providing a clear, 
understandable, and accurate audit to 
him, including an accurate calculation of 
the amount of the indebtedness.  Allow 
him an appropriate period of time to 
respond. 

2.  The veteran should be given another 
opportunity to submit a completed Form 
20-5655, Financial Status Report.  

3.  Then, the May 2001 waiver denial 
should be readjudicated.  If waiver 
continues to be denied, the veteran and 
his representative, must be furnished a 
supplemental statement of the case 
(SSOC), including the question of the 
creation of the indebtedness at issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord him due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



